DETAILED ACTION
1.	Claims 21-40 are pending in this application for reissue of US Patent 9,578,547 (hereinafter “the '547 patent”) issued from application no. 14/834,450 (hereinafter “the '450 application”).  Original patent claims 1-20 were cancelled and new claims 21-40 were added in this reissue application.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Prior or Concurrent Proceedings
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘547 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability
4.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Interpretation - 35 USC § 112, 6th Paragraph
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “network awareness engine”, “network sampling interface”, “congestion management engine”, and “network media delivery optimization function interface” recited in claim 31.  These limitations are not known in the art to have structures associated with the recited functions.  Claim 31 does not recite sufficient structures to perform the recited functions of the limitations discussed above.  Thus, the presumption against interpretation under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted.

8.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

9.	Functions and structures that correspond to the means-plus-function limitations are as follows:
“network awareness engine”
Functions: 1) invoke a network sampling interface to monitor data transmission between two nodes in a mobile date network; 2) compare aggregate usage for subscribers with active subscribers in a same cell with target bandwidth thresholds for each of a plurality of cells in the mobile data network; 3) update a table representative of subscribers with active sessions in cells in the mobile network
Structure: box 230 in Figure 2.

“network sampling interface”
Functions: 1) send IP address of the data transmission to the network awareness engine; 2) send IP address representative of subscribers with active data session on one of the plurality of cells in the mobile data network to the network awareness engine
Structure: box 240 in Figure 2.

“congestion management engine”
Function: 1) detect congested cell in the mobile data network by detecting changes in the network congestion table; 2) for each detected congested cell, identify which subscriber with action session in the detected congested cell to optimize bandwidth usage; 3) associate one or more of the plurality of media delivery optimization functions with a give subscriber data transmission.
Structure: box 260 in Figure 2 and accompanying structural or algorithmic descriptions at c8:26-50 and c9:64-c10:60.

“network media delivery optimization function interface”
Functions: optimize bandwidth usage for the identified subscribers with action sessions in the detected congested cell based upon the associated one or more of the plurality of media delivery optimization functions.
Structure: box 270 in Figure 2.

Claim objections
10.	Claims 21 and 31 recite the limitation “subscribes.”  This appears to be a misspelling of the limitation “subscribers” appearing elsewhere in the claims.  Corrective action is required.

Rejection under 35 U.S.C. 251 - Recapture
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

12.	Claim 21-40 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1)      first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
  (2)     next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
  (3)     finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    

(See MPEP §1412.02(I))


13.	Step (1)  First, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims.
 	In this case, newly added claims 21 and 40 have been broadened by removing limitations of claim 1 underlined below: 
sampling and analyzing packets, that are in internal mobile network packet format, at an internal format data sampler that is connected to said core cellular network at a location between a service support node of said core cellular network and a gateway support node of said core cellular network;
	based on said sampling and analyzing of said packets that are in internal mobile network packet format, and based on analysis of other data packets that are in packet data protocol (PDP) format and are outputted by said gateway support node, identifying subscribers with active data sessions in said congested cells; and
	Similarly, newly added claim 31 has been broadened by removing 1) the internal format data packet sampler that performs the functions to sample and analyze packets that are in internal mobile network packet format  and 2) the Bandwidth Optimization System that identifies subscribers with active data sessions in the congested cell, based on said sampling and analyzing of said packets that are in internal mobile network packet format, and based on analysis of other data packets that are in packet data protocol (PDP) format and are outputted by said gateway support node.

14.	Step (2). Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution 
Claims 21-40 omit/broaden claim limitations related to subject matter surrendered in the original prosecution.  
On June 28, 2012, Applicant filed the application 13/519,591 (the ‘591 application) with the following independent claims 1 and 20:
1. A method for alleviation of congestion in a mobile communication network the method comprising:
detecting congested cells in said mobile communication network;
identifying subscribers with active date sessions in said congested cells; and
optimizing bandwidth usage for at least of said identified subscribers.

20. A bandwidth optimization system comprising:
a network sampling interface to receive at least subscriber, cell and data session identifier from a network data packet sampler, wherein said sampler identifies said identifies from internal data traffic within a mobile communication network; and
a network awareness engine (NAE) to at least cross reference said identifiers with external data traffic output by said mobile communications network to at least detect congested cells and associated subscriber data sessions emanating from said mobile communication network.


	On May 20, 2015, Applicant made the following amendments to overcome the examiner’s rejection under 35 USC 103 as being obvious over Lau (US 2005/0041584) in the Office Action mailed on November 28, 2014:
1. (Currently Amended) A method for alleviation of congestion in a mobile communications network which comprises a cellular core network, the method comprising:
(a)detecting congested cells in said core cellular network; wherein the detecting comprises:
(i)storing in a network topology database (NTD) representations of: (A) cell sites, (B) total bandwidth capacity of each cell site, (C) congestion threshold value associated with each cell site, and (D) maximum number of concurrent users allowed in each cell site:
(ii) comparing the data stored in said NTD, to actual observed network activity:
(iii) based on said comparing, determining whether or not a given cell is congested:
(b) sampling and analyzing packets, that are in internal mobile network packet format, at an internal format data packet sampler that is connected to said core cellular network at a location between a service support node of said core cellular network and a gateway support node of said core cellular network:
(c) based on said sampling and analyzing of said packets that are in internal mobile network packet format, and based on analysis of other data packets that are in packet data protocol (PDP) format and are outputted by said gateway support node, identifying subscribers with active data sessions in said congested cells; and
(d) optimizing bandwidth usage for a particular subscriber of said identified subscribers, by selectively applying a Media Delivery Optimization (MDO) function selected from a pool of multiple available MDO functions, wherein the MDO function to be applied for said particular subscriber is selected based on: (A) a level of priority associated with the cellular account of said particular subscriber, and (B) a particular application that is running on the cellular device of said particular subscriber as identified by applying Deep Packet Inspection (DPI) technique to Internet Protocol (IP) packets that are exchanged by said cellular device.
20. (Currently Amended) A_system comprising:




(I) a Network Topology Database (NTD) to store representations of: (A) cell sites, (B) total bandwidth capacity of each cell site, (C) congestion threshold value associated with each cell site, and (D) maximum number of concurrent users allowed in each cell site; 
(II) a Bandwidth Optimization System (BOS) for alleviation of congestion in a mobile communications network which comprises a cellular core network;
wherein said BOS is to detect congested cells in said cellular core network by: (i) comparing the data stored in said NTD, to actual observed network activity: and (ii) (iii) based on said comparing, determining whether or not a given cell is congested;
(III) an internal format data packet sampler that is connected to said core cellular network at a location between a service support node of said core cellular network and a gateway support node of said core cellular network;
wherein said internal format data packet sampler is to sample and analyze packets that are in internal mobile network packet format;
wherein, based on sampling and analyzing of said packets that are in internal mobile network packet format, and based on analysis of other data packets that are in packet data protocol (PDP) format and are outputted by said gateway support node, the BOS is to identify subscribers with active data sessions in said congested cells;

(IV) a Congestion Management Engine (CME) to optimize bandwidth usage for a particular subscriber of said identified subscribers, by selectively applying a Media Delivery Optimization (MDO) function selected from a pool of multiple available MDO functions,
wherein the MDO function to be applied for said particular subscriber is selected based on: (A) a level of priority associated with the cellular account of said particular subscriber, and (B) a particular application that is running on the cellular device of said particular subscriber as identified by applying Deep Packet Inspection (DPI) technique to Internet Protocol (IP) packets that are exchanged by said cellular device.

Applicant also presented a detailed argument for each of the amended features and structures and asserted that Lau did not disclose or suggest them.  See Remarks, pages 13-15.
 	On July 29, 2015, the examiner allowed the claims to issue.
On August, 25, 2015, Applicant filed the ‘450 application as a continuation of the ‘591 application presenting and cancelling claims 1-26 that were originally presented in the ‘591 application and adding claims 27-47.  All new claims were allowed with no prior art rejection. 

15.	Examination of the prosecution history of the ‘547 patent reveals that the matter omitted in claims 21-40 in this reissue application were added during prosecution of the parent application, the ‘591 application to overcome prior art rejection and obtain allowance.  Cancellation of the original claims 1-26, which include surrendered subject matter (broad sampling, identifying, optimizing steps and structures associated with them), and presentation of new claims with the limitations added during prosecution of the ‘591 application in the initial presentation of the ‘450 application, further confirms that the broader aspect (i.e. broadened method steps and system structures) of claims 21-40, relate to the subject matter surrendered.

16.	Step (3). Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule 
The reissue claims 21-40 were broadened by omitting limitations added to obtain allowance without materially narrowing with respect to the surrendered subject matter.  Although the claims have been narrowed, narrowing is not related to sampling and analyzing packets that are in internal mobile network packet format at an internal format data packet sampler located at the location specified in the patent claim 1.  Thus, the recapture rule has not been avoided.

Claim Rejections - 35 USC § 112

17.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


18.	Claims 31-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 31-39 recite limitations, “network awareness engine,” “network sampling interface,” and “network media delivery optimization function interface.”  These limitations invoke 35 U.S.C. 112(f) as discussed above.  However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. The disclosure is devoid of structures, other than labeled boxes, that perform the functions in the claims.  Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/C.S/Primary Examiner, Art Unit 3992          

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992